Taliaferro, J.
This is an action brought by tlie plaintiffs against the defendant Richoux and several other parties to restrain them by injunction from vending lottery tickets of the Havana and other lotteries, in violation of the exclusive right claimed by the plaintiffs to •establish lotteries and to sell lottery tickets in this State. ‘A rule nisi *744was granted by tbe judge a quo, which was afterwards made peremptory. From this judgment McCarthy, one of the defendants, alone has appealed.
Various grounds are set up in defense; two of them, however, seem to be chiefly relied upon. To these we will direct our attention. They are:
Mrst — That in the passage by the Legislature of the bill which plaintiffs found their exclusive privilege upon, as the law securing their alleged right, the requirements of article 42 of the State Constitution were not complied with, and the act of the Legislature purporting to confer the privilege is therefore null and void.
Second — That the title of the act does not, as required by article 114-of the Constitution, express the objects of the law intended to be enacted.
Article 42 of the State constitution provides that “no bill shall have the force of a law until on three several days it be read in each house of the General Assembly, and free discussion allowed thereon, unless four-fifths of the house where the bill is pending may deem it expedient to dispense with the rule.” '
When a legislative act is duly promulgated according to the constitution and laws under which it is passed, we find no authority in the judiciary department to look behind it and determine its validity or invalidity from the proceedings of the General Assembly in adopting it. Such a course, it would seem, is not sustainable on the theory of the independent and separate action of the three branches of the State-government. When a legislative act is attacked on the ground that it-contains provisions that are unconstitutional, the question of its validity is properly within the scope of judicial action. The courts have power when a constitutional question is raised to examine whether the thing ordered, permitted or forbidden to be done, may have effect under the sanctiou of the Constitution. The question should be, is the law itself constitutional as to its provisions and what it declares, and not whether it is constitutional as to the manner of its enactment or the proceedings by which it was enacted ?
Courts will presume that the constitutional rules laid down for the-passage of laws have been complied with by the law maker, and when duly promulgated will accept them without inquiry as to the observance- or non-observance of the required rules and forms in the preparation and passage of bills. The opposite doctrine, we apprehend, would lead to- a very confused and perplexing state of affairs in the administration of laws. If courts can examine the regularity of the proceedings had in the passage of bills, what is to prohibit them from determining whether any other constitutional provision, merely ancillary to the-exercise by the General Assembly of the appropriate function of law *745making, has been properly exercised? Conflicting views on this question have been taken by the courts of several of the States of the Union, and we do not regard it as definitely settled by their decisions.
The title of the act incorporating the Louisiana Lottery Company reads thus: “An act to increase the revenues of the State, and to authorize the incorporation and establishment of the Louisiana State Lottery Company, and to repeal certain acts now in force.” This title, it is contended, does not fulfill the requirements of article 114 of the Constitution, which declares that “every law shall express its object or objects in its title.” The interpretation which seems to be given to the title in question is that the act purports simply to authorise the incorporation and establishment of a State lottery company; whereas by the act itself the lottery company is established, a fact which the reader of the title is not apprised of. This interpretation then assumes that, as indicated by the title, the object of the Legislature was to authorize itself to incorporate and establish the lottery company — a thing absurd upon its face. How a person could be misled by the title into the supposition that the act does not incorporate and establish a lottery company, we do not easily perceive. True, a more distinct definition of the objects of the act might have been given, but that fact is of no importance if its objects are by the title made sufficiently apparent. Legislators are not always philologists, and their terms and expiessions are not to be disregarded if, as it not unfrequently happens, they are not so clearly definite and distinct as they might be made. We think the title fulfills the conditions of the article 114 of the Constitution.
It is, for the reasons stated, ordered, adjudged and decreed that the judgment of the district court be affirmed, with costs